Fourth Court of Appeals
                               San Antonio, Texas
                                     February 7, 2017

                                  No. 04-16-00610-CV

                                    Timothy STEIN,
                                       Appellant

                                            v.

                    REVCAP, LLC and Revere High Yield Fund, LP,
                                   Appellees

              From the 216th Judicial District Court, Gillespie County, Texas
                                 Trial Court No. 14288
                     Honorable N. Keith Williams, Judge Presiding


                                     ORDER
    Appellant’s unopposed motion for extension of time to file reply brief is hereby
GRANTED. Time is extended to February 9, 2017.


      It is so ORDERED on February 7, 2017.

                                                        PER CURIAM



      ATTESTED TO: ___________________________________
                   Keith E. Hottle
                   Clerk of Court